952 F.2d 1399
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert Wayne MORRISON, Plaintiff-Appellant,v.CITY OF LOS ANGELES;  City of Long Beach, et al.,Defendants-Appellees.
No. 87-6275.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 7, 1992.*Decided Jan. 15, 1992.

Before FARRIS, NOONAN and TROTT, Circuit Judges.

ORDER

1
Final judgment was entered on July 9, 1987.   A notice of appeal was filed on August 10, 1987.   Appellant did not file a notice of appeal within thirty days as required by Fed.R.App.P. 4(a)(1).   Because time periods for appeal are jurisdictional,  see Allah v. Superior Court, 871 F.2d 887, 890 n. 1 (9th Cir.1989),  Beaudry Motor Co. v. Abko Properties, Inc., 780 F.2d 751, 754 (9th Cir.1986), cert. denied, 479 U.S. 825 (1986), the court lacks jurisdiction to address the substantive claims.


2
The appeal in the above-entitled case is hereby dismissed for lack of jurisdiction.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4